Citation Nr: 1041691	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for pain and weakness in the 
lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1972, 
and from April 1973 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied entitlement to service connection for the 
above condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran asserts that the pain and weakness he currently 
experiences in his lower extremities initially manifested during 
his period of active service.  The pain and weakness reportedly 
began following a negative reaction he had to a swine flu 
vaccination in 1976.  Also of interest is his reported in-service 
exposure to cleaning chemicals and contaminated water while 
stationed at Camp Lejeune.

The Veteran's service treatment records do not demonstrate that 
he sought treatment for or complained of pain and weakness of the 
lower extremities.  However, post-service clinical records show 
that the Veteran sought treatment for those complaints in 
December 1978, approximately 5 months after his separation from 
service.  At that time, he reported that his symptoms had been 
present for approximately one year, and that he had left military 
service because he felt that his pain and weakness prohibited him 
from doing his in-service job effectively.

Clinical records dated from December 1978 to October 2005 show 
that the Veteran continued to receive regular treatment for 
complaints of pain and weakness in his lower extremities.  
Throughout this time, no clear etiology for his complaints has 
been identified, although multiple sclerosis has been ruled out.

While the severity of his symptoms has fluctuated over the years, 
the Veteran asserts that his symptoms continuously have been 
present since their initial in-service manifestation.  His 
testimony in this regard is both competent and credible.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  In addition, the Veteran's testimony regarding his 
negative reaction to the swine flu vaccination, exposure to 
cleaning chemicals, and contaminated water in service is 
competent and credible.  Id.  Because he is not competent, 
however, to relate his in-service symptoms to any current 
disorder, and such relationship remains unclear to the Board, the 
Board finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to ascertain the current 
nature of his complaints of pain and 
weakness in the lower extremities.  The 
examiner should review the claims file and 
should note that review in the report.  
All indicated tests and studies should be 
completed.  The examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability (address each 
diagnosis) is causally related to his 
period of active service, including the 
1976 swine flu vaccination, his exposure 
to cleaning chemicals, and contaminated 
water, or as to whether an alternative 
etiology is more likely.

Because the Veteran is competent to report 
the onset of lower extremity pain and 
weakness in service, as this requires only 
personal knowledge, not medical expertise, 
as it comes to him through his senses, the 
examiner must specifically address the 
Veteran's report of such symptoms during 
his period of active service in 
determining whether his current disability 
is related to active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in- service injury and 
instead relied on the absence of evidence 
in the Veteran's service medical records 
to provide a negative opinion).  

Any opinion expressed by the examiner must 
be accompanied by a complete rationale.

2.  Then, readjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


